Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2015/0074425 (Griffes, Applicant’s Prior Art)
With respect to claims 1-12 (Applicant’s prior art) method of assuring sanitization of a storage device comprising performing the following steps in order: writing a set of known data patterns to predetermined storage locations in the storage device; writing a predetermined wipe data pattern to each address of said disk drive or issuing a firmware-based erase command; reading retrieved data stored at each of the predetermined storage locations; verifying that the retrieved data does not match the predetermined data pattern; issuing a command to said disk drive causing at least one cryptographic key in said disk drive to change value (system and method for first changing the encryption key on a self-encrypting disk drive followed by a complete disk wipe including sanitizing a self-encrypting disk drive comprising: receiving over a network from a user a set of options for sanitizing said disk drive; issuing a command to said disk drive causing at least one cryptographic key in said disk drive to change value; writing a predetermined data pattern to each address of said disk drive; reporting to said user over the network that said disk drive has been sanitized according to said options) [Abstract; Par. 0027-0031].

Claims 1-12 are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by US 2019/0392153 (Le Gargean)
With respect to claim 1, Le Gargean teaches method of sanitizing a storage device (self-encrypted drive in which writing a known data pattern to a plurality of known memory locations of a data storage) comprising: writing a set of known data patterns to predetermined storage locations in the storage device (writing a known data pattern to a plurality of known memory locations of a data storage); issuing a firmware-based erase or wipe command (data storage apparatus performing a data erasure procedure); reading retrieved data stored at each of the predetermined storage locations (reading data stored at the known memory locations after completion of the data erasure procedure) [Abstract; Par. 0110-0114; Par. 0123); verifying that the retrieved data does not match the predetermined data pattern (comparing the read data and the data of the known data pattern to determine whether a predetermined proportion of the read data and the data of the known data pattern is different) [Par. 0124-0125].

With respect to claim 5, Le Gargean teaches method of assuring sanitization of a storage device comprising performing the following steps in order: writing a set of known data patterns to predetermined storage locations in the storage device  (self-encrypted drive in which writing a known data pattern to a plurality of known memory locations of a data storage) [Par. 0025-0033]; writing a predetermined wipe data pattern to each address of said disk drive or issuing a firmware-based erase command (replacing or overwriting media encryption key, stored by the encrypting drive then data that is subsequently read from the drive may be decrypted but the decrypted data will not reflect the original, stored, meaningful data) [Fig. 5; Par. 0122-0123]; reading retrieved data stored at each of the predetermined storage locations (reading data stored at the known memory locations after completion of the data erasure procedure, i.e. encrypting drive data subsequently read from the drive but the decrypted data will not reflect the original, stored, meaningful data) [Abstract; Fig. 5; Par. 0110-0114; Par. 0122-0124); verifying that the retrieved data does not match the predetermined data pattern; issuing a command to said disk drive causing at least one cryptographic key in said disk drive to change value (data erasure procedure at stage 104 comprises deleting, replacing or overwriting a key, for example a media encryption key, stored by the encrypting drive and used by the encrypting drive as part of an encryption and/or decryption process to encrypt and/or decrypt data stored by the data storage apparatus) [Fig. 5; Par. 0122-0125].

With respect to claim 2, Le Gargean teaches  method further comprising writing a predetermined wipe data pattern to each address of said storage device (sanitization commands that can be executed by the firmware of a storage device to perform data deletion  where a different seed, firmware is used to generate the random data pattern when the method is used to erase data from different data storage apparatus and each time the method is used to erase data from a different device, and different seed may be used and the data pattern that is used may be different for each device, potentially increasing security) [Par. 0061; Par. 0070; Par. 0011; Par. 0018-0019; Par. 0021].

With respect to claims 3-4, Le Gargean teaches method further comprising issuing a second firmware-based erase command (sanitization commands that can be executed by the firmware of a storage device to perform data deletion, the drive's firmware software changed as the result of a crypto erase; different seed, firmware is used to generate the random data pattern when the method is used to erase data from different data storage apparatus and each time the method is used to erase data from a different device, and different seed may be used and the data pattern that is used may be different for each device, potentially increasing security) [Par. 0061; Par. 0070; Par. 0011; Par. 0018-0019; Par. 0021]

With respect to claim 6, Le Gargean teaches  method comprising writing a second predetermined wipe data pattern to each address of said storage device or issuing a second firmware-based erase command (sanitization commands that can be executed by the firmware of a storage device to perform data deletion, the drive's firmware software changed as the result of a crypto erase) [Par. 0011; Par. 0018-0019; Par. 0021].

With respect to claim 7, Le Gargean teaches  method comprising issuing a second command to the storage device that causes the cryptographic key to change value a second time (different seed or specific firmware is used to generate the random data pattern when the method is used to erase data from different data storage apparatus and each time the method is used to erase data from a different device, and different seed may be used and the data pattern that is used may be different for each device, potentially increasing security) [Par. 0061; Par. 0070; Par. 0011; Par. 0018-0019; Par. 0021].

With respect to claims 8-10, Le Gargean teaches method comprising formatting said storage device (sanitization commands executed by firmware of a storage device to perform data deletion, these commands can vary slightly across the different interfaces and are initiated to overwrite data) [Par. 0110-0114].

With respect to claims 11, Le Gargean teaches method comprising providing a user interface configured to communicate with the storage device over the network (Self-encrypting Drive (SED) compliant with interface standard) [Par. 0110-0112].

With respect to claim 12, Le Gargean teaches  method wherein said user interface is permits a user to choose options related to sanitizing the storage device (different seed, specific firmware used to generate the random data pattern when the method is used to erase data from different data storage apparatus and each time the method is used to erase data from a different device, and different seed may be used and the data pattern that is used may be different for each device, potentially increasing security) [Par. 0061; Par. 0070; Par. 0011; Par. 0018-0019; Par. 0021].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190243545 (Trika et al) teaching apparatus, comprising: a memory; and a storage controller comprising logic to: receive a search command with one or more parameters that instructs the storage controller to search for a data pattern in data stored in the memory.
US 20130054980 (Frost et al) teaching  Flash-based Memory System With Fast Wipe Feature with a flash controller configured to flush user key and perform an emergency system shutdown without backing up system data.
WO 2006065626 A1 (McGovern) teaching method and apparatus for disk sanitization using encryption featuring: encrypting data stored on a disk; including a set of blocks, by using a first encryption key; in response to a request to delete the set of blocks, re-encrypting blocks stored on the disk other than the set of blocks, by using a second encryption key; and not re-encrypting the set of blocks, and deleting the first encryption key.
C. Meijer and B. van Gastel, "Self-Encrypting Deception: Weaknesses in the Encryption of Solid State Drives," 2019 IEEE Symposium on Security and Privacy (SP), 2019, pp. 72-87.
Dern, Daniel P.; “Sanitize your hard drives with Drive eRazer Ultra”; Feb. 1, 2012; <https://computerworld.com/article/2500549/sanitize-your-hard-drives-with-drive-erazer-ultra.html>.
Dern, Daniel P.; “Sanitize your hard drives with Drive eRazer Ultra”; Feb. 1, 2012; https://www.computerworld.com/article/2500549/sanitize-your-hard-drives-with-drive-erazer-ultra.html?page=2.
Protecting Your Digital  Assets™, CRU® WiebeTech® Drive eRazer™ Ultra”, User Manual Features -  https://www.cru-inc.com . 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136